
	
		II
		112th CONGRESS
		2d Session
		S. 2496
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on mixtures of
		  zinc dicyanato diamine with an elastomer binder of ethylene-propylene-diene
		  monomer and ethyl vinyl acetate, and dispersing agents.
	
	
		1.Mixtures of zinc dicyanato
			 diamine with an elastomer binder of ethylene-propylene-diene monomer and ethyl
			 vinyl acetate, and dispersing agents
			(a)In
			 generalHeading 9902.12.76 of the Harmonized Tariff Schedule of
			 the United States (relating to mixtures of zinc dicyanato diamine with an
			 elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate,
			 and dispersing agents) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
